In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-12-0384-CR
                               ________________________


                             HECTOR GUERRA, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 64th District Court
                                     Hale County, Texas
           Trial Court No. A15307-0312, Honorable Robert W. Kinkaid, Jr., Presiding


                                      March 20, 2013

                             MEMORANDUM OPINION
                        Before Quinn, C.J., and Hancock and Pirtle, JJ.


      Appellant, Hector Guerra, entered a plea of guilty to the offense of criminal

nonsupport 1 and, pursuant to a plea agreement, was placed on community supervision

for a period of five years. Subsequently, the State moved to extend appellant’s term of

community supervision on two occasions. Appellant agreed to each extension.

      1
          See TEX. PENAL CODE ANN. § 25.05(a) (West 2011).
       Thereafter, the State filed a motion to revoke appellant’s community supervision.

At the hearing on the State’s motion to revoke, appellant entered a plea of true to the

allegations contained in the motion. After hearing testimony from appellant’s witnesses,

the trial court entered an order revoking appellant’s community supervision and

sentencing his to a term of confinement in a State Jail Facility for two years. Appellant

is appealing the trial court’s order. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.   Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Appellant has filed a response.


       By his Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous.     Appellant’s response raised no new

grounds and was simply a request that the Court review the entire record. We have

reviewed the grounds suggested by counsel and made an independent review of the

entire record to determine whether there are any arguable grounds which might support

                                             2
an appeal.    See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We have found no

such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed. 2



                                                       Mackey K. Hancock
                                                            Justice

Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3